Name: 93/240/EEC: Commission Decision of 7 April 1993 amending the boundaries of the less-favoured areas in the Netherlands within the meaning of Council Directive 75/268/EEC (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems;  agricultural policy
 Date Published: 1993-05-04

 Avis juridique important|31993D024093/240/EEC: Commission Decision of 7 April 1993 amending the boundaries of the less-favoured areas in the Netherlands within the meaning of Council Directive 75/268/EEC (Only the Dutch text is authentic) Official Journal L 110 , 04/05/1993 P. 0022 - 0033COMMISSION DECISION of 7 April 1993 amending the boundaries of the less-favoured areas in the Netherlands within the meaning of Council Directive 75/268/EEC (Only the Dutch text is authentic)(93/240/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 2 (3) thereof, Whereas Council Directive 75/275/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (3), as last amended by Directive 92/93/EEC (4), specifies the areas of the Netherlands included in the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas the Netherlands Government has requested, in accordance with Article 2 (1) of Directive 75/268/EEC, a more accurate and coherent definition of the less-favoured areas listed in the Annex to Directive 92/93/EEC; Whereas the new definition of the areas within the meaning of Article 3 (5) of Directive 75/268/EEC already included in the list does not amend the boundaries of those areas which comply with the criteria and figures, including the special criteria, laid down in Directives 75/275/EEC and 92/93/EEC; Whereas the series of amendments requested by the Netherlands Government pursuant to Article 2 (3) of Directive 75/268/EEC does not involve an increase in the total utilized agricultural area of the less-favoured areas of 110 915 hectares given in the Annex to Directive 92/93/EEC and does therefore not effect the limit laid down in the said Article; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee on Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The list of less-favoured areas in the Netherlands given in the Annex to Directive 92/93/EEC is hereby replaced by the Annex hereto. Article 2 This Directive is addressed to the Kingdom of the Netherlands. Done at Brussels, 7 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 229. (4) OJ No L 338, 23. 11. 1992, p. 40. ANNEX LESS-FAVOURED AREAS WITHIN THE MEANING OF ARTICLE 3 (5) OF DIRECTIVE 75/268/EEC /* Tables: see OJ */